Title: To George Washington from Thomas Forrest, 4 August 1781
From: Forrest, Thomas
To: Washington, George


                        
                            Sir
                            Philadelphia August 4th 1781
                        
                        I need not trouble Your Excellency with the many Reasons I have to Offer in favour of Leaving the Service, as
                            I presume You are well acquainted with them from my Late Letters previous to this I shall only Add that necessity compells
                            the measure at the Same time Assuring Your Excellency that when ever the necessity of my Country requires the calling
                            forth of its distressed inhabitans there’s no man will fly to the feild with more disinterested Chearfullness than Your
                            Excellency’s Most Obt Devoted servt
                        
                            T. Forrest Lt Coll of Ay
                        
                    